DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2017/057506 03/30/2017
FOREIGN APPLICATIONS
EP 16178560.5 07/08/2016
	This office action is in response to Applicant’s amendment submitted January 27, 2021.  Claims 1-15 and 17-20 are pending.
The rejection of claims 1-17 and 20 under 35 U.S.C. 103 as being unpatentable over Boige in view of Hisatake is withdrawn.  Applicant’s arguments (page 7 in the reply submitted January 27, 2021) are persuasive.  The rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Boige in view of Hisatake and further in view of DeSilva is withdrawn for the same reason.  It is noted that the specification shows that use of the strongly basic anion exchange resin results in increased removal of Fe ions compared to an analogous method which does not use the strongly basic anion exchange resin.

Reasons for Allowance
In view of the information discussed above, the indicated subject matter is allowable over the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAYLA D BERRY/Primary Examiner, Art Unit 1623